Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Stratus Properties Inc. Austin, Texas We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 33-78798, 333-31059, 333-52995, 333-104288, 333-169057) of our report dated March 31, 2010, relating to the consolidated financial statements of Stratus Properties Inc. appearing in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. /s/ Travis Wolff, LLP Dallas, Texas March 31, 2011
